              Case 1:20-cv-02411-RA Document 25 Filed 02/11/21 Page 1 of 2


                                                                 USDC-SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC#:
 ANTHONY GOMEZ,                                                  DATE FILED:

                             Plaintiff,
                                                                    20-CV-2411 (RA)
                        v.
                                                                         ORDER
 JPPF 260E161, LP, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         It has come to the Court’s attention that the parties have consented to conducting all further

proceedings before Magistrate Judge Cott. See Dkt. 16 ¶ 1. The parties are thus directed to sign and

return the attached form no later than Wednesday, February 17, 2021, at which time this action will be

transferred to Judge Cott’s docket.

         Accordingly, the discovery conference currently scheduled for Friday, February 12 is adjourned

sine die.

SO ORDERED.

Dated:      February 11, 2021
            New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
                         Case 1:20-cv-02411-RA Document 25 Filed 02/11/21 Page 2 of 2
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________ District of __________

                                                                               )
                                 Plaintiff                                     )
                                    v.                                         )      Civil Action No.
                                                                               )
                               Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                               Signatures of parties or attorneys                  Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                    District Judge’s signature



                                                                                                     Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                              Reset
